23 P.3d 255, 258 (2001) ("[W]hen the language of a statute is plain and
                     unambiguous, a court should give that language its ordinary meaning and
                     not go beyond it.").
                                  Second, we conclude that although the appeal officer abused
                     her discretion in admitting the two newspaper articles about Bowles'
                     felony conviction into evidence, the abuse did not affect Bowles'
                     substantial rights.    See M.C. Multi-Family Dev., L.L.C. v. Crestdale
                     Assocs., 124 Nev. 901, 913, 193 P.3d 536, 544 (2008) (stating that we
                     review evidentiary decisions for an abuse of discretion); see also NRCP 61.
                     The articles did not affect Bowles' substantial rights because Bowles
                     admitted to the appeal officer that he had been convicted of a felony.
                                  Third, we conclude that the appeal officer did not abuse her
                     discretion in affording Bowles' testimony no weight.        See MC. Multi-
                     Family Dev., 124 Nev. at 913, 193 P.3d at 544. Per NRS 50.095(1),
                     Bowles' felony conviction could be one of the factors in the appeal officer's
                     credibility determination. Determining how much weight to afford
                     Bowles' testimony was the appeal officer's decision to make. See DeChant
                     v. State, 116 Nev. 918, 924, 10 P.3d 108, 112 (2000) ("[I]t is exclusively
                     within the province of the trier of fact to weigh evidence and pass on the
                     credibility of witnesses and their testimony." (internal quotations
                     omitted)); see also Nev. Indus. Comm'n v. Reese, 93 Nev. 115, 120-22, 560
                     P.2d 1352, 1354-56 (1977) (explaining that administrative agencies are
                     imbued with the power to perform functions that are quasi-judicial in
                     nature, such as the weighing of evidence).
                                  Finally, we conclude that the appeal officer did not clearly err
                     in finding that substantial evidence supported the proffered reason for
                     Bowles' expulsion—copyright infringement.      See State Emp. Sec. Dept. v.

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    -41bo
                 Hilton Hotels Corp., 102 Nev. 606, 608, n.1, 729 P.2d 497, 498 n.1 (1986)
                 (explaining that we will not reverse an administrative agency's factual
                 finding even if "it is against the great weight and clear preponderance of
                 the evidence"), superseded by statute on other ground as stated in
                 Countrywide Home Loans v. Thitchener,          124 Nev. 725, 192 P.3d 243
                 (2008). A reasonable mind could accept the supporting evidence, an email
                 and two letters, as adequately supporting the appeal officer's conclusion.'
                 Nassiri, 130 Nev., Adv. Op. 27, 327 P.3d at 489 (stating that substantial
                 evidence "is evidence that a reasonable mind could accept as adequately
                 supporting the agency's conclusions"). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.



                                                                                   J.
                                                    Saitta




                                                          gekuda                , J.
                                                    Pickering


                 cc: Hon. James Todd Russell, District Judge
                      Snell & Wilmer, LLP/Las Vegas
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Carson City Clerk


                        'We have considered the parties' remaining arguments and conclude
                 that they are without merit.



SUPREME COURT
        OF

     NEVADA
                                                      3
(0) 1947A    e